 



Exhibit 10.1
EMPLOYMENT SEPARATION AGREEMENT
          This Agreement (“Agreement”) is made by and between Thomas Mendenhall
(hereinafter “Employee”) and ABERCROMBIE & FITCH MANAGEMENT CO.a Delaware
corporation (the “Company”) (hereinafter collectively “the parties”).
          WHEREAS, Employee has been employed by the Company as an officer since
in or about November of 2004;
          WHEREAS, the parties acknowledge it is in their individual and mutual
best interests for Employee to separate from employment as an officer of the
Company; and
          WHEREAS, the parties wish to define the terms and conditions of
Employee’s separation from employment with the Company;
          NOW, THEREFORE, in exchange for and in consideration of the following
mutual covenants and promises, the undersigned parties, intending to be legally
bound, hereby agree as follows:
     1. Separation from Employment. The Company and Employee agree that Employee
shall separate from service with the Company effective September 7, 2006
(“Separation Date”).
     2. Effective Date. For purposes of this Agreement, the Effective Date of
this Agreement shall be the eighth (8th) day after Employee signs this Agreement
(“Effective Date”), unless Employee has revoked the Agreement prior to that time
in the manner discussed in Paragraph 10(d) below. On the Effective Date,
Employee’s employment with the Company and all further compensation,
remuneration, bonuses, and eligibility of Employee under Company benefit plans
shall terminate, and Employee shall not be entitled to receive any further
payments or benefits of any kind from the Company, except as otherwise provided
in this Agreement or by applicable law.
     3. Consideration. The Company will provide to Employee the following (all
hereinafter referred to collectively as the “Consideration”):

  a.   Severance. The equivalent of twelve (12) months base salary in the amount
of Seven Hundred Seventy Five Thousand and 00/100 dollars ($775,000.00), less
applicable taxes, payable in one lump sum upon the next regularly scheduled pay
period after the Effective Date of this Agreement;     b.   Incentive
Compensation Bonus. The Company shall pay Employee an amount equal to the
Incentive Compensation bonus for the period August 1, 2006 through January 31,
2007, determined on the same basis as other similarly situated executives of the
Company based on the Company’s performance for the applicable six month period
(but no less than par), less applicable taxes. Said Incentive Compensation Bonus
shall be paid at such time as Incentive Compensation bonuses are paid to
executives, but no later than March 15, 2007;

 



--------------------------------------------------------------------------------



 



  c.   Medical Insurance. The Company shall pay Employee the equivalent of
twelve (12) months of COBRA health care continuation costs for associate plus
one coverage in the amount of Six Thousand Seven Hundred Twenty Two and 28/100
dollars ($6,722.28), less applicable taxes. Said amount is the cost of associate
plus one coverage as of the Effective Date of this Agreement and will be paid in
one lump sum upon the next regularly scheduled pay period after the Effective
Date of this Agreement. In the event that the monthly cost of COBRA coverage
should increase during the twelve month period following the Effective Date of
this Agreement, Employee is responsible for any additional premiums required to
purchase coverage during this period. Employee shall be responsible for the
actual election and payment of any health care continuation costs subsequent to
the Effective Date and shall maintain all of his rights pursuant to COBRA for
continued election of coverage;     d.   Payment of any accrued but unused
vacation;     e.   Subject to the Company’s Travel and Expense Policy, payment
of any unreimbursed employment related expenses incurred by Employee prior to
the Separation Date;     f.   Outplacement services through an executive
placement firm, or reimbursement of expenses in seeking new employment, not to
exceed $5,500 in cost to the Company, use of which may begin no earlier than the
Effective Date of this Agreement; and     g.   Maintenance of a voicemail box at
Employee’s currently assigned telephone number for a period of three months from
the Separation Date.     h.   Employee shall be entitled to determine the
desired treatment of the balance contained in his tax-qualified Savings and
Retirement Plan according to the terms and conditions set forth in the plan.

     4. Equity Compensation. The Company shall take such action as is necessary
and advisable to accelerate the vesting of certain of the Employee’s outstanding
stock options and restricted shares as of the Effective Date, as follows:

  a.   23,750 stock options shall fully vest as of the Effective Date; all
vested stock options held by Employee shall be exercisable for a period of three
(3) months following the Effective Date by broker assisted cashless exercise;
and     b.   5,658 restricted shares pursuant to which restrictions shall lapse
as of the Effective Date and shall be deposited in Employee’s brokerage account,
net of tax withholding, as soon as practicable following the Effective Date.

- 2 -



--------------------------------------------------------------------------------



 




Except as set forth in this Paragraph 4, Employee’s outstanding stock options
and restricted shares shall continue to be governed by the terms and conditions
of the Abercrombie & Fitch Co. 1998 Restatement of the 1996 Stock Option and
Performance Incentive Plan, 2002 Stock Plan for Associates and the Abercrombie &
Fitch Co. 2005 Long-Term Incentive Plan and any agreements evidencing Employee’s
grants of stock options and restricted shares. The sale of shares pursuant to
the exercise of options shall be registered on a Form S-8 or other registration
statement to the same extent as such sales to similarly-situated senior
executives of the Company are then subject to an effective registration
statement.
     5. No Mitigation. None of the benefits provided in Paragraphs 3 and 4 will
be terminated or diminished if Employee should accept or commence other
employment following the Separation Date, so long as Employee has otherwise
fully complied with the terms of this Agreement.
     6. Employee Covenants.
          a. Non-Disclosure and Non-Use. Employee shall not, without the written
authorization of the Chairman and Chief Executive Officer (“CEO”) of the
Company, use (except for the benefit of the Company) any Confidential and Trade
Secret Information relating to the Company. Employee shall hold in strictest
confidence and shall not, without the written authorization of the Chairman and
CEO of the Company, disclose to anyone, other than directors, officers,
employees and counsel of the Company in furtherance of the business of the
Company, any Confidential and Trade Secret Information relating to the Company.
For purposes of this Agreement, Confidential and Trade Secret information
includes: the general or specific nature of any concept in development, the
business plan or development schedule of any concept, vendor, merchant or
customer lists or other processes, know-how, designs, formulas, methods,
software, improvements, technology, new products, marketing and selling plans,
business plans, development schedules, budgets and unpublished financial
statements, licenses, prices and costs, suppliers, and information regarding the
skills, compensation or duties of employees, independent contractors or
consultants of the Company and any other information about the Company that is
proprietary or confidential. Confidential and Trade Secret Information
specifically includes, but is not limited to, the general and specific nature
of, and information related to, the development of Concept 5 and Project P.
          The restrictions set forth in this Section shall not apply to
information that is or becomes generally available to the public or known within
the Company’s trade or industry (other than as a result of its wrongful
disclosure by Employee), or information received on a non-confidential basis
from sources other than the Company who are not in violation of a
confidentiality agreement with the Company. This confidentiality covenant has no
temporal, geographical or territorial restriction.
          Employee further represents and agrees that at and after the
Separation Date he is obligated to comply with the rules and regulations of the
Securities and Exchange Commission (“SEC”) regarding trading shares and/or
exercising options related to the Company’s stock. Employee acknowledges that
the Company has not provided opinions or legal advice to him regarding his
obligations in this respect and that it is Employee’s responsibility to seek
independent legal advice with respect to any stock or option transaction.

- 3 -



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Company agrees: (i) to cooperate as
reasonably necessary and appropriate with respect to equity compensation
instructions issued by Employee’s broker or authorized representative, subject
in all respects to applicable federal, state, local or self regulatory entity
securities laws, rules and/or regulations; and (ii) to notify Employee promptly
of the removal or lifting of the restrictions on trading in the Company’s stock
imposed as a result of Project P.
          b. Non-Disparagement and Cooperation. Neither Employee nor any
officer, director or other authorized spokesperson of the Company shall state or
otherwise publish anything about the other party which would adversely affect
the reputation, image or business relationships and goodwill of the other party
in its/his market and community at large. Employee shall fully cooperate with
the Company in defense of legal claims asserted against the Company and other
matters requiring the testimony or input and knowledge of Employee. If at any
time Employee should be required to cooperate with the Company pursuant to this
Section, the Company agrees to reimburse Employee for reasonable costs and
expenses incurred as a result thereof. Employee agrees that he will not speak or
communicate with any party or representative of any party, who is known to
Employee to be either adverse to the Company in litigation or administrative
proceedings or to have threatened to commence litigation or administrative
proceedings against the Company, with respect to the pending or threatened legal
action, unless Employee receives the written consent of the Company to do so, or
is otherwise compelled by law to do so, and then only after advance notice to
the Company.
          c. Non-Competition. During the twelve (12) month period following the
Separation Date (the “Restricted Period”), Employee shall not, directly or
indirectly, without the prior written consent of the CEO, own, manage, operate,
join, control, be employed by, consult with or participate in the ownership,
management, operation or control of, or be connected with (as a stockholder,
partner, or otherwise), any entity listed on Appendix A attached to this
Agreement, and any of their subsidiaries and affiliates engaged in a business
that is competitive with the Company (“Competing Entity”); provided, however,
that the “beneficial ownership” by Employee after the Separation Date, either
individually or by a “group” of which Employee is a member as such terms are
used in Rule 13d of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of less than two percent
(2%) of the voting stock of any publicly held corporation shall not be a
violation of this Paragraph 6(c).
          d. Non-Solicitation. During the Restricted Period, Employee shall not,
either directly or indirectly, alone or in conjunction with another party,
interfere with or harm, or attempt to interfere with or harm, the relationship
of the Company with any person who at any time was a customer or supplier of the
Company or otherwise had a business relationship with the Company. During the
Restricted Period, Employee shall not hire, solicit for hire, aid in the hire,
or cause to be hired, either as an employee, contractor or consultant, any
person who is currently employed, or was employed at any time during the six
(6) month period prior thereto, as an employee, contractor or consultant of the
Company.

- 4 -



--------------------------------------------------------------------------------



 



          e. Remedies. Employee agrees that any breach of the terms of
Paragraphs 6(a) through 6(d) of this Agreement would result in irreparable
injury and damage to the Company for which the Company would have no adequate
remedy at law. Employee agrees that in the event of said breach or any threat of
breach, the Company shall be entitled to an immediate injunction and restraining
order to prevent such breach and threatened breach and/or continued breach by
Employee and/or any and all persons and/or entities acting for and/or with
Employee, and without having to prove damages and to all costs and expenses
incurred by the Company in seeking to enforce its rights under this Agreement.
These remedies are in addition to any other remedies to which the Company may be
entitled at law or in equity. Employee agrees that the covenants of Employee
contained herein are reasonable and the Company would not have entered into this
Agreement but for the inclusion of such covenants. Without limitation on the
foregoing, the Company may cancel or recover from Employee, and Employee shall
repay promptly and forfeit, the payments and consideration provided Employee in
Paragraph 3 and 4 in the event that he violates the covenants contained herein.
The existence of any claim or cause of action by Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements of
this Agreement; provided, however that this Paragraph shall not, in and of
itself, preclude Employee from defending himself against the enforceability of
the covenants and agreements of this Agreement.
     7. Confidentiality. Employee agrees not to at any time talk about, write
about, or otherwise publicize or disclose to any third party the terms of this
Agreement or any fact concerning its negotiation, execution or implementation,
except with: (1) an attorney, accountant, or other advisor engaged by Employee
to advise him; (2) the Internal Revenue Service or other governmental agency
upon proper request; and (3) his immediate family, including a domestic partner,
providing that all such persons agree in advance to keep said information
confidential and not to disclose it to others.
     8. Release of All Claims. Employee does hereby for himself and for each of
his past, present and future heirs, administrators, executors, representatives,
agents, attorneys, assigns and all others claiming by or through him or them,
forever release and discharge the Company, and its past, present and future
shareholders, representatives, agents, servants, parents, subsidiaries,
affiliates, divisions, officers, directors, employees, insurers, successors,
predecessors, administrators, attorneys, assigns and all others claiming by or
through them (hereinafter “the Released Parties”) from any and all charges,
claims, demands, judgments, actions, causes of action, damages, debts,
agreements, remedies, promises, suits, losses, obligations, expenses, costs,
attorneys’ fees, liabilities and claims for relief of every kind and nature,
whether matured or unmatured, known or unknown, direct or indirect, foreseen or
unforeseen, vested or contingent, in law, equity or otherwise, under any federal
or state statute or common law, which Employee has ever had, now has, or may
have in the future, against any of the Released Parties for or on account of any
matter, cause or thing whatsoever that was or could have been asserted or that
occurred prior to the date of Employee signing this Agreement. This release
shall include without limitation all claims arising under Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, the
Ohio Civil Rights Act, any claim for unpaid wages, and any other federal and
state civil rights laws or laws relating to employment. The parties exclude from
Employee’s release all obligations expressly created or preserved by this
Agreement, any statutory or common law rights Employee may have with respect to
indemnification as an employee and officer of the Company (and any deductible
with respect to any applicable directors and officers liability insurance
maintained by the Company), all rights Employee would have absent this Agreement
in restricted shares or stock options he currently owns, including all rights to
exercise such options subsequent to the Effective Date of this Agreement, and
all funds and rights Employee has in any pension, 401 (K), non-qualified plan or
similar plan (collectively referred to as “unreleased rights”). Any unreleased
rights of Employee shall be subject to the procedures, requirements,
limitations, conditions and/or prerequisites set forth in any plan governing
said rights.

- 5 -



--------------------------------------------------------------------------------



 



     9. Release of Employee by Company. The Company does hereby, on behalf of
itself and its agents, parents, subsidiaries, affiliates, divisions, officers,
directors, employees, predecessors, successors and assigns, forever release,
requite, and discharge Employee and his heirs, administrators, executors, agents
and assigns, from any and all charges, claims, demands, judgments, actions,
causes of action, damages expenses, costs, attorneys’ fees and liabilities of
any kind whatsoever, whether known or unknown, vested or contingent, in law,
equity or otherwise, which the Company ever had, now has, or may hereafter have
against Employee for or on account of any matter, cause or thing whatsoever
which has occurred prior to the date of Employee’s signing this Agreement.
     10. Age Discrimination Claims and Older Worker’s Benefit Protection Act
Terms. Employee specifically acknowledges that the release of his claims under
this Agreement includes, without limitation, waiver and release of all claims
against the Company and Released Parties under the federal Age Discrimination in
Employment Act (“ADEA”), and Employee further acknowledges and agrees that:

  a.   Employee waives his claims under ADEA knowingly and voluntarily in
exchange for the commitments made herein by the Company, and that certain of the
benefits provided thereby constitute consideration of value to which the
Employee would not otherwise have been entitled;     b.   Employee was and is
hereby advised to consult an attorney in connection with this Agreement;     c.
  Employee has been given a period of 21 days within which to consider the terms
of this Agreement;     d.   Employee may revoke his signature on this Agreement
for a period of 7 days following his execution of this Agreement, rendering the
Agreement null and void;     e.   this Agreement is written in plain and
understandable language which Employee fully understands;     f.   this
Agreement complies in all respects with Section 7(f) of ADEA and the waiver
provisions of the federal Older Worker Benefit Protection Act; and     g.  
Employee does not waive any rights or claims that may arise after the date the
waiver is executed.

- 6 -



--------------------------------------------------------------------------------



 



     11. Complete and Absolute Defense. This Agreement constitutes, among other
things, a full and complete release of any and all claims released by either
party, and it is the intention of the parties hereto that this Agreement is and
shall be a complete and absolute defense to anything released hereunder. The
parties expressly and knowingly waive their respective rights to assert any
claims against the other which are released hereunder, and covenant not to sue
the other party or Released Parties based upon any claims released hereunder.
The parties further represent and warrant that no charges, claims or suits of
any kind have been filed by either against the other as of the date of this
Agreement.
     12. Non-Admission. It is understood that this Agreement is, among other
things, an accommodation of the desires of each party, and the above-mentioned
payments and covenants are not, and should not be construed as, an admission or
acknowledgment by either party of any liability whatsoever to the other party or
any other person or entity.
     13. Return of Property. Employee agrees that in connection with his
resignation from employment, he shall promptly return to the Company all Company
documents and property in his possession or control including, but not limited
to, Personal Computer(s) and all Software, Security Keys and Badges, Price
Lists, Supplier and Customer Lists, Employee Lists, including compensation,
salary and benefit information, Files, Reports, all correspondence both internal
and external (memo’s, letters, quotes, etc.), Business Plans, Budgets, Designs,
and any and all other property of the Company; and the Company shall promptly
return to Employee his personal property and files.
     14. Tax Matters. Employee agrees that he shall be exclusively liable for
payment of any and all taxes due by him in connection with the Severance and
agrees to indemnify the Company for any liability incurred because of Employee’s
failure to pay such taxes, assessments, reimbursements, or penalties, which may
be assessed by any taxing authority in connection with any payments made
pursuant to this Agreement. Notwithstanding anything in this Agreement to the
contrary, the parties hereby agree that it is the intention that any payments or
benefits provided under this Agreement comply in all respects with Section 409A
of the Internal Revenue Code of 1986, as amended and any guidance issued
thereunder, and this Agreement shall be interpreted accordingly.
     15. Knowing and Voluntary Execution. Each of the parties hereto further
states and represents that he or it has carefully read the foregoing Agreement,
consisting of eleven (11) pages, and knows the contents thereof, and that he or
it has executed the same as his or its own free act and deed. Employee further
acknowledges that he has been and is hereby advised to consult with an attorney
concerning this Agreement and that he had adequate opportunity to seek the
advice of legal counsel in connection with this Agreement. Employee also
acknowledges that he has had the opportunity to ask questions about each and
every provision of this Agreement and that he fully understands the effect of
the provisions contained herein upon his legal rights.
     16. Executed Counterparts. This Agreement may be executed in one or more
counterparts, and any executed copy of this Agreement shall be valid and have
the same force and effect as the originally-executed Agreement.

- 7 -



--------------------------------------------------------------------------------



 



     17. Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of the parties hereto shall be governed by
the laws of Ohio. Any actions or proceedings instituted under this Agreement
with respect to any matters arising under or related to this Agreement, shall be
brought and tried only in the Court of Common Pleas, Franklin County, Ohio.
     18. Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and the Company.
     19. Assignability. Employee’s obligations and agreements under this
Agreement shall be binding on the Employee’s heirs, executors, legal
representatives and assigns and shall inure to the benefit of any successors and
assigns of the Company. The Company may, at any time, assign this Agreement or
any of its rights or obligations arising hereunder to any party.
     20. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto in respect of the subject matter hereof and this
Agreement supersedes all prior and contemporaneous agreements between the
parties hereto in connection with the subject matter hereof.

- 8 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has hereto set his hand this 12th
day of October, 2006.
WITNESSED:
/s/ Gretchen Harders
/s/ Kelly Pointer

     
 
  /s/ Thomas Mendenhall
 
   
 
  Thomas Mendenhall

- 9 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has hereto set its hand this 16th
day of October, 2006.
          WITNESSED:

     
WITNESSED:
  ABERCROMBIE & FITCH MANAGEMENT CO.
 
   
/s/ Benjamin Hubble
  By: /s/ James A. Yano
 
   
/s/ Nick Jozwiak
  Its: SVP and General Counsel





--------------------------------------------------------------------------------



 



Appendix A

     
Aeropostale
  J. Crew
 
   
American Eagle
  Limited (all divisions)
 
   
Victoria’s Secret
  Ralph Lauren
 
   
Gap (all divisions)
  Pacific Sun
 
   
/s/ Thomas Mendenhall
  /s/ James A. Yano
 
   
Thomas Mendenhall
  ABERCROMBIE & FITCH MANAGEMENT CO.

